                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        No. 5:19-CV-509-D


 SYNGENTA CROP PROTECTION, LLC,                       )
                                                      )
                 Plaintiff,                           )
            v.                                        )
                                                      )         ORDER GRANTING
 ATTICUS, LLC,                                        )        HELM AGRO US, INC.’S
                                                      )          MOTION TO SEAL
                Defendant.                            )
 _______________________________________              )
 Interested Party                                     )
                                                      )
 HELM AGRO US, INC.                                   )

       Interested party Helm Agro US, Inc. (Helm US) has moved to seal documents that it

provisionally filed under seal when it responded to Plaintiff Syngenta Crop Protection, LLC’s

motion to compel. Those documents are:

   1. The Declaration of David Schumacher (Helm Agro US, Inc.) in Response to Syngenta’s

Subpoena.

   2. The Declaration of A. Arvind Kumar in Response to Syngenta’s Subpoena to Helm.

   3. Exhibit 1 to Mr. Kumar’s declaration.

       Syngenta and Atticus consent to Helm US’s motion to seal.

       Before this Court may seal documents, it must “(1) give public notice of the request to seal

and allow interested parties a reasonable opportunity to object, (2) consider less drastic

alternatives to sealing the documents, and (3) provide specific reasons and factual findings

supporting its decision to seal the documents and for rejecting the alternatives.” Ashcraft v.

Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000).
        Helm USfiled itsmotion to seal on the public docket reasonably inadvance oftheCourt’s

deciding thismotion, giving thepublic areasonable opportunity to object.See In re Knight Publ’g

Co., 743 F.2d 231, 235 (4th Cir. 1984). The Court therefore findsthe public-notice requirement

satisfied.

        Under thecircumstanceshere, countervailing interestsoutweighany public right ofaccess

thatmight attach to the documentsHelm USseeksto file underseal. A corporation’sright to

protect confidential business information outweighsthe common-law right of access.E.g.,

Rosinbaum v. Flowers Foods, Inc., No. 7:16-CV-233-FL, 2017 WL 1424436, at *1 (E.D.N.C.

Jan. 23, 2017).Each of thedocumentsthat Helm US seeksto seal contains confidential business

information. For these documents, the Court finds thatHelm US’sinterest in confidentiality

overcomesany public right ofaccess.

        Helm UShasnarrowly tailored itsrequest to seal by onlyseeking to seal thosedocuments

containing confidential business information, and hasfiled on the public docket itsdocuments

thatdonotcontain confidentialinformation. Therefore, the Court findsthat there are no less

drastic alternatives to sealing thedocuments.See Hall v. United AirLines, Inc., 296 F. Supp. 2d

652, 680 (E.D.N.C. 2003) (quoting Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000));

Media Gen. Operations, Inc. v. Buchanan, 417 F.3d 424, 429 (4th Cir. 2005).

        Fortheforegoingreasons, the CourtGRANTS Helm US’smotion to seal [DE #113].Itis

hereby ORDERED that the following documents shall be SEALED: (a)theDeclaration of David

Schumacher (Helm AgroUS, Inc.) in Response to Syngenta’s Subpoena [DE #111];(b)the

Declaration of A.Arvind Kumar in Response to Syngenta’s Subpoena >DE #112];and(c)Exhibit

1 to Mr. Kumar’s declaration [DE #112-1].
        This 26th day of June 2021.

                                               ____________________________________
                                               _____________
                                                           _ ___________________
                                                                              _____
                                               KIMBERLY   Y A. SWANK
                                               United States Magistrate Judge

                                                 2
